DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-8, 10-16, 18-20, and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record and the prior art disclosed in the IDS fail to teach or suggest "selecting, by the network device, S POs in a plurality of radio frames as the paging window for the terminal device, wherein the plurality of radio frames comprise a reference paging frame (PF), K1 radio frames ahead of the reference PF and/or K2 radio frames after the reference PF, where K1 and K2 are positive integers, wherein the reference PF has a System Frame Number (SFN) which satisfies: SFN mod T=(T/N) x (UE-ID mod N), where T is a length of one paging cycle, UE-ID is a device identity of the terminal device, and N is an amount of PFs available for receiving a paging message in one paging cycle" in combination with the other limitations of claim 1. Therefore, independent claim 1 is allowed. Independent claims 6, 13, and 18 are allowed for the same reason of allowing claim 1. Dependent claims 2-4 are allowed for depending from claim 1. Dependent claims 7-8 and 10-12 are allowed for depending from claim 6. Dependent claims 14-16 are allowed for depending from claim 13. Dependent claims 19-20 and 20-24 are allowed for depending from claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/Examiner, Art Unit 2644